Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 19, 23, 25, 27 and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
Claim Rejections - 35 USC § 102

Claim(s) 1-16, 19-22 and 24 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Quellet et al (2005/0250667) is withdrawn.
Claims 1-15, 19, 21-22 and 24-25, 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeSenna et al. (US Patent No. 6,099,861), hereinafter “DeSenna ‘861” is withdrawn.
Claims 1-19, 22-23 and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN 106753932 A), hereinafter “Li” is withdrawn.
Claim Rejections - 35 USC § 103
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over DeSenna ‘861 as applied to claims 1-15, 19, 21-22 and 24-25, 28-31 above is withdrawn.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quellet et al (2005/0250667) as applied to claims 1-16, 19-22 and 24 above is withdrawn.
Claim 1-18  and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist (2003/0003136).
Bergquist teaches an effervescent cleanser composition which is an anhydrous dry solid activatable by water to generate gases and is held within a pouch (see abstract). A first component of compositions within the pouch is that of an acidic material in dry solid form, like malic acid or citric acid, preferably citric acid, and having a pH of less than 7, preferably less than 5 (0051) and further the concentration of the acid should range from about 0.5 to about 80%, preferably from about 10 to about 65%, optimally from about 20 to about 45% by weight of the total composition (see paragraph [0051]). A second component of compositions within the pouch is that of an alkaline material, like sodium carbonate or sodium bicarbonate, and the amounts of the alkaline material may range from about 0.5 to about 80%, preferably from about 5 to about 49%, more preferably from about 15 to about 40%, optimally from about 20 to about 35% by weight of the total composition (see paragraph [0052]). An optimal further component is that of a surfactant which may be of the anionic, cationic, nonionic, amphoteric, zwitterionic varieties and combinations thereof, wherein suitable anionic surfactant includes sodium cocoyl isethionate and sodium lauryl sulfate, and the amounts of the surfactant may range from about 0.1 to about 30%, preferably from about 1 to about 30%, optimally from about 8 to about 20% by weight of the total composition (see paragraph [0055]). In Example 4, Bergquist teaches an effervescent cleanser composition which comprises 24.00 wt% anhydrous citric acid, 24.00 sodium bicarbonate, 3.75 wt% sodium lauryl sulfoacetate (anionic surfactant), 3.75 wt% sodium cocoyl isethionate (also an anionic surfactant), 3.75 wt% sodium C14-C16 olefin sulfonate (another anionic surfactant), 5.00 wt% PEG 8000 (binding agent), 9.00 wt% calcium silicate (which reads on the preservative) and 0.30 wt% fragrance (see paragraph [0094] and Table IV, pages 6-7). Please note that the above composition does not contain fatty acid and/or animal fat. Bergquist, however, fails to specifically disclose: (1) an effervescent cleanser composition, say as in Example 4, wherein the anionic surfactant sodium lauryl sulfate in an amount from 5-35 wt% as recited in claim 1; or from about 8% to about 12 wt% or from about 6 to about 20 wt% as recited in claim 4; and (2) the amount of the acid in an amount from about 35% to about 50%, or about 40% to about 45% by weight, based on the weight of the formulation, as recited in claim 3. The thickening agent as recited in claims 16-18 is suggested at paragraphs (0078-0080) as HPMC and alginates are taught in amounts from 0.1 to 20% to improve after feel properties and colorants are employed for their intended purpose (0085).
With respect to difference (1), with respect to the amount of the anionic surfactants, considering that Bergquist teaches from about 0.1 to about 30% by weight of the anionic surfactant based on the total composition as disclosed in paragraph [0055], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see [n re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
With respect to difference (2), considering that Bergquist teaches the acid having a range from about 0.5 to about 80%, preferably from about 10 to about 65%, as disclosed in paragraph [0051], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see /n re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Claims 19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bergquist as applied to claims 1-18 and 24 above, and further in view of Pocalyko et al. (US Patent No. 5,505,938), hereinafter “Pocalyko.”
Bergquist teaches the features as discussed above. As discussed above, Bergquist teaches that the surfactant can comprise nonionic surfactant (see paragraph [0055]). In addition, Bergquist teaches that preservatives can desirably be incorporated into the cosmetic compositions to protect against the growth of potentially harmful microorganisms, for example, alkyl esters of para-hydroxybenzoic acids (see paragraph [0084]). Bergquist, however, fails to disclose: (1) the specific nonionic surfactant, i.e., ethoxylated alcohol as recited in claim; (2) sodium benzoate as the preservative and sorbate as the preservative booster and their amounts. 
Pocalyko, an analogous art, teaches cosmetic compositions (see abstract) which can be in powdered form (see col. 13, lines 60-67), and which comprises surface active agents (i.e., surfactants) and suitable surface active agents include nonionic surfactants (see col. 14, lines 22-26), for example, condensation products of ethylene oxide and propylene oxide with 8 to 20 carbon alcohols (i.e., ethoxylated alcohol) (see col. 14, lines 37-43). Pocalyko also teaches preservatives such as methyl, ethyl, propyl and butyl (i.e., alkyl) esters of p-hydroxybenzoic acid, sodium benzoate and potassium sorbate, and are generally used in amounts from 0.05 to 5% by weight, the amount chosen being sufficient to arrest microbial proliferation (see col. 21, lines 53-64).
With respect to difference (1), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the condensation products of ethylene oxide and propylene oxide with 8 to 20 carbon alcohols (i.e.,
Claim 1-15, 19, 21-22, 24, and 28-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over   DeSenna et al. (US Patent No. 6,099,861).
DeSenna ‘861 teaches a water soluble effervescent tablet formulation for preparing a disinfecting solution useful for disinfecting inanimate surfaces like dental and medical instruments, the tablet formulation comprising a first tablet containing a bromide releasing agent and a second tablet containing a hypochlorite releasing agent (see abstract; col. 1, lines 11-15). In one example, the first tablet, Tablet A, comprises 31.5 wt% sodium bicarbonate, 23.3 wt% citric acid, 22.8 wt% soda ash (sodium carbonate) (total carbonate is 31.5 + 22.8 = 54.3 wt%), 10.0 wt% sodium bromide, 7.0 wt% sorbitol (binding agent), 1.0 wt% sodium lauryl sulfate (anionic surfactant), 3.0 wt% carbowax 8000 (polyethylene glycol MW 8000; also reads on binding agent), 1.0 wt% sodium benzoate (reads on preservative and/or preservative booster); and the second tablet, Tablet B comprises 25.0 wt% sodium bicarbonate, 18.3 wt% citric acid, 21.7 wt% soda ash (sodium carbonate) (total carbonate is 25 + 21.7 = 46.7 wt%), 24.7 wt% sodium dichloroisocyanurate, 5.3 wt% sorbitol (binding agent), 1.0 wt% sodium lauryl sulfate (anionic surfactant), 3.0 wt% carbowax 8000 (polyethylene glycol MW 8000; also reads on binding agent), 1.0 wt% sodium benzoate (reads on preservative and/or preservative booster) (see Tale under col. 5). The above listed ingredients for each tablets were blended and then formed into tables (col. 4, line 65-col. 5, line 6). Please note that Tablets A and B do not contain water, hence, the tablet is anhydrous. The tablets also do not contain fatty acid and/or animal fat. Each of Tablets A and B can have 0-1 wt% fragrance (see Table under col. 6) and a pH of 6.5 to 7.5 (col. 5, lines 33-40). Please also note that prior to tableting, all the ingredients were blended, hence were in powder form. DeSenna teaches a method of use by suggesting the tablets are deposited in water, and applied to a spray bottle or other vessels for dissemination (col. 4, lines 60-65). DeSenna ‘861 need not disclose the nonionic surfactant recited in instant claim 7 because this is not a required component, rather, it is recited in the alternative only (see the “or” terminology in claim 5 to which claim 7 is dependent from). 
With respect to the pH of the composition, DeSenna teaches a data endpoint of about 6.5.
It would have been obvious to the skilled artisan to optimize the pH to read on the claimed endpoint of about 6.0, since the term “about”, in the context of the DeSenna would encompass about 6.0 even though the range was outside of the claimed pH. Since “about” could encompass 6.5 and since it is held that ranges that do not overlap exist as obviousness, one skilled in the art would have employ said pH range given that the ranges were so mathematically close, that the difference between the claimed ranges was virtually negligible absent a showing of unexpected results or criticality.
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0).
Response to Arguments
Applicant's arguments filed 3-2-2022 have been fully considered but they are not persuasive.
Applicant argues that DeSenna cannot make compositions with a pH of between 4.0 and 6.0. Further, the compositions of DeSenna contain more moles of base (sodium bicarbonate and sodium carbonate) thanacid, even when considering citric acid as a triprotic acid.
The examiner contends and respectfully disagrees because applicants’ arguments are considered conclusory statements unsupported by evidence opined by applicant. With further respect to the materials exemplified by the working example of DeSenna, the examiner contends that the broad teaching of applicant’s claims read in their most reasonable interpretation having a pH of about 6.5 reads on about 6.0 as stated supra. The working examples, notwithstanding, are considered a narrow interpretation and therefore do not consider that non-preferred embodiments are considered obvious. One skill in the art reading the broad interpretation of the data point of about 6.5 would consider about 6.0 as close enough, in the absence of criticality commensurate in scope with the claimed invention. 
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
Allowable Subject Matter
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761